UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36219 Sizmek Inc. (Exact name of registrant as specified in its charter) Delaware 37-1744624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 West 5th Street, Suite 900 Austin, Texas 78701 (Address of principal executive offices)(Zip Code) (512) 469-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox As of August 9, 2016, the registrant had29,141,209 shares of Common Stock, par value $0.001, outstanding. SIZMEKINC. Cautionary Note Regarding Forward-Looking Statements The Securities and Exchange Commission ("SEC") encourages companies to disclose forward-looking information so that investors can better understand a company's future prospects and make informed investment decisions. Certain statements contained herein may be deemed to constitute "forward-looking statements." Words such as "believe," "expect," "anticipate," "project," "estimate," "budget," "continue," "could," "intend," "may," "plan," "potential," "predict," "seek," "should," "will," "would," "objective," "forecast," "goal," "guidance," "outlook," "effort," "target" and similar expressions, among others, generally identify forward-looking statements, which speak only as of the date the statements were made. All forward-looking statements are management's present expectations of future events and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These risks and uncertainties include, among other things: · the timing of the Offer and the Merger (each as defined in Note 10 to our unaudited consolidated financial statements in this report); · the percentage of the Company’s stockholders tendering their shares in the Offer and the possibility that competing offers will be made; · the possibility that various closing conditions for the Offer or the Merger may not be satisfied or waived, including that a governmental entity may prohibit, delay or refuse to grant approval for the consummation of the Merger; · the effects of disruption from the Offer or the Merger on the Company’s business; · the announcement and pendency of the Offer and Merger may make it more difficult to establish or maintain relationships with employees, customers, vendors and other business partners; · stockholder litigation in connection with the Offer or the Merger may result in significant costs of defense, indemnification and liability; · our ability to further identify, develop and achieve commercial success for new onlineproducts and services including mobile, video and programmatic solutions; · our ability to replace our existing Sizmek MDX platform with a new platform that is currently in development without experiencing service disruptions; · our ability to expand our partnership program by inviting developers with the latest technology and features to partner with us and implement their technology onto our platform; · continued or accelerating decline in our flash based rich media business; · delays in product offerings; · the development and pricing of competing online services and products; · consolidation of the digital industry and of digital advertising networks; · slower than expected development of the digital advertising market; · our ability to protect our proprietary technologies; · identifying acquisition and disposition opportunities and integrating our acquisitions with our operations, systems, personnel and technologies; · security threats to our computer networks; · operating in a variety of foreign jurisdictions; · fluctuations in currency exchange rates; · adaption to new, changing, and competitive technologies; · potential additional impairment of our goodwill and potential impairment of our other long-lived assets; · our ability to achieve some or all of the expected benefits of the spin-off and merger transaction; and · other risk factors discussed in our Annual Report on Form 10-K for the year ended December 31, 2015. In particular, information included under the section entitled "Management's Discussion and Analysis of Financial Condition and Results of Operations" contains forward-looking statements. In light of these assumptions, risks and uncertainties, the results and events discussed in the forward-looking statements contained herein might not occur. You are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this filing. We are not under any obligation, and we expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by applicable law. All subsequent forward-looking statements attributable to management or to any person authorized to act on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. 2 PARTI—FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS SIZMEKINC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) June 30, December31, (unaudited) Assets CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable (less allowances of $1,627 as of June 30, 2016 and $1,795 as of December 31, 2015) Restricted cash Other current assets Current assets of TV business Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred income taxes Restricted cash Other non-current assets Total assets $ $ Liabilities and Stockholders’ Equity CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Current liabilities of TV business — Total current liabilities Deferred income taxes Other non-current liabilities Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $0.001 par value—Authorized 15,000 shares; issued and outstanding—none — — Common stock, $0.001 par value—Authorized 200,000 shares; 29,136 issued and outstanding at June 30, 2016; 29,584 issued and 29,228 outstanding at December31, 2015 29 30 Treasury stock, at cost (356 shares at December31, 2015) — ) Additional capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 SIZMEKINC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) ThreeMonthsEnded June30, SixMonthsEnded June30, Revenues: Platform solutions $ Programmatic solutions Total Cost of revenues (excluding depreciation and amortization): Platform solutions Programmatic solutions Total Selling and marketing Research and development General and administrative Merger, integration and other Depreciation and amortization Loss from operations ) Other (income) expense, net ) ) Loss before income taxes ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. 4 SIZMEKINC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OFCOMPREHENSIVE LOSS (In thousands) ThreeMonthsEnded June30, SixMonthsEnded June30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized gain (loss) on derivatives, net of tax ) 61 Unrealized loss on available for sale securities, net of tax ) (6
